714 N.W.2d 291 (2006)
475 Mich. 861
Abdul AL-SHIMMARI, Plaintiff-Appellee/Cross-Appellant,
v.
THE DETROIT MEDICAL CENTER, Harper-Hutzel Hospital, University Neurosurgical Associates, P.C., and Setti Rengachary, M.D., Defendants-Appellants/Cross-Appellees.
Docket Nos. 130078 & (52)(55). COA No. 262655.
Supreme Court of Michigan.
May 26, 2006.
On order of the Court, the application for leave to appeal the November 1, 2005 *292 judgment of the Court of Appeals, the application for leave to appeal as cross-appellant, and the motion to strike are considered. The motion to strike is DENIED. We direct the Clerk to schedule oral argument on whether to grant the applications or take other peremptory action. MCR 7.302(G)(1). The parties shall include among the issues to be addressed at oral argument whether (1) the Court of Appeals correctly granted a jury trial on the service of process issue; (2) the Court of Appeals correctly determined that defendants' attorney's participation in an evidentiary stipulation did not constitute a "general appearance" sufficient to waive defendant physician's ability to challenge service of process, in reliance on Penny v. ABA Pharmaceutical Co. (On Remand), 203 Mich.App. 178, 511 N.W.2d 896 (1993); and (3) Penny is consistent with MCR 2.117(A) and (B). The parties may file supplemental briefs within 42 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.